DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.
Applicant argues that Evans, would not have introduced a mesh layer between absorbing polarizer 130 and reflective polarizer 63 because the mesh layer would have introduced edge effects in a polarization sensitive region of the display which would have resulted in reduced contrast and poor image quality due to scattering, including edge scattering, from the mesh pattern. 
Examiner respectively disagrees.  The absorption polarizer 130 is placed over the display to act as an antireflection layer. The fact that Evans contemplates putting a touch screen over the display in a region would cause the antireflection layer to not function.  In order for a touch sensitive portion to function and have the needed antireflection properties of 130 function the touch panel would be placed under the outer most layer 130. In fact Evans discloses the display as portion 61 and structures 130 and 63 are both above the display element and placing the touch sensor between the layer 63 and 130 is not against the teaching of Evans.
                                                                                                                                                                                                       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et. al. (US 9244286) in view of Frey et. al. (US 8384691).

Regarding claim 1 Evans teaches (fig. 28-29) an optical construction comprising:
a partial reflector (63) having visible light reflectance between about 25% to about 75% (col. 25 , lines 28-40);
an absorptive polarizer (130) disposed on the partial reflector (col. 25 ,lines 28-40). 
Evans does not teach a metal mesh disposed between the partial reflector and the absorptive polarizer.
Frey teaches a metal mesh layer (101; col. 7, lines 10-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 2 Evans teaches (fig. 28-29) an optical construction where the partial reflector comprises a reflective polarizer, wherein pass axes of the absorptive polarizer and the reflective polarizer are within about 15 degrees of each other (col. 25, lines 28-40).

Regarding claim 4 Evans teaches (fig. 28-29) an optical construction except where the metal mesh comprises a square mesh.
Frey teaches where the metal mesh comprises a square mesh (See table 1: (col. 32)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.


Regarding claim 5 Evans teaches (fig. 28-29) an optical construction except where the metal mesh comprises a hexagonal mesh.
Frey teaches where the metal mesh comprises a hexagonal mesh (See table 1: (col. 32)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans 

Regarding claim 6 Evans teaches (fig. 28-29) an optical construction except where the metal mesh comprises a random mesh.
Frey teaches where the metal mesh comprises a random mesh (col. 7, lines 51-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.


Regarding claim 7 Evans teaches (fig. 28-29) an optical construction except where the metal mesh comprises metal traces having a width between about 0.05 microns to about 10 microns.
Frey teaches where the metal mesh comprises metal traces having a width between about 0.05 microns to about 10 microns (See table 1: (col. 32)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.


Frey teaches where the metal mesh comprises metal traces having a thickness between about 0.05 microns to about 10 microns (See table 1: (col. 32)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 9 Evans teaches (fig. 28-29) an optical construction except where the metal mesh comprises one or more of silver, aluminum, gold and palladium.
Frey teaches where the metal mesh comprises one or more of silver, aluminum, gold and palladium (See table 1: (col. 32)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 10 Evans teaches (fig. 28-29) an optical construction except where the one or more electrical connections to the metal mesh.
Frey teaches where the one or more electrical connections to the metal mesh (706; col. 17, lines 38-47).


Regarding claim 11 Evans teaches (fig. 28-29) an optical construction except where the metal mesh is configured to operate as a touch sensor.
Frey teaches where the metal mesh is configured to operate as a touch sensor (col. 7, lines 10-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 12 Evans teaches (fig. 28-29) an optical construction except where the metal mesh has a sheet resistance between about 0.01 and 109 ohms per square.
Frey teaches where the metal mesh has a sheet resistance between about 0.01 and 109 ohms per square (col. 11, lines 4-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 13 Evans teaches (fig. 28-29) an optical construction except where the metal mesh has a transmitted haze between about 0.2 and 5 percent.
Frey teaches where the metal mesh has a transmitted haze between about 0.2 and 5 percent (see table 1; col. 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.


Regarding claim 14 Evans teaches (fig. 28-29) a display system comprising a display disposed on the optical construction of claim 1 (col. 25, lines 28-40).

Regarding claim 15 Evans teaches (fig. 28-29) an optical construction where the display comprises a liquid crystal display (col. 25, lines 14-26).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et. al. (US 9244286) in view of Frey et. al. (US 8384691) in further view of Sahouani et. al. (US 6538714).

Regarding claim 3 Evans teaches (fig. 28-29) an optical construction except where the reflective polarizer comprises a multilayer optical film.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a multilayer polarizer as taught by Sahouani for the benefit of greater control over polarization reflectance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872